Citation Nr: 1339065	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  11-32 723	)	DATE
	)
	)


THE ISSUE

Whether a January 17, 1983 decision of the Board of Veterans' Appeals (Board), which denied a rating in excess of 30 percent for psychophysiologic gastrointestinal reaction with residuals of colostomy, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Peter J. Sebekos, Attorney


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service from September 1969 to September 1971.


VACATUR

In June 2013 the Veteran's attorney motioned for the February 2013 Board decision to be vacated.  It was noted that the motion for CUE in the January 1983 Board decision was first raised at an October 2012 Board hearing.  The attorney argued that by adjudicating it based on the motion raised at the hearing, the Board did not follow the applicable VA regulation, 38 C.F.R. § 20.1404, regarding what constitutes a motion for CUE.  Furthermore, it was argued that Veteran was not provided with proper notification regarding the requirements for a CUE motion.

An appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, the Board finds that its February 2013 consideration of the Veteran's CUE motion was done without affording the Veteran full due process of law.  Consequently, the Board's February 21, 2013, decision denying the Veteran's motion of CUE in the Board's January 17, 1983, decision, which denied a rating in excess of 30 percent for psychophysiologic gastrointestinal reaction with residuals of colostomy, is hereby VACATED. 

CUE Motion

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2013).

Here, the specific requirements of 38 C.F.R. § 20.1404(a) that have not been met.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(a) (2013), the motion is dismissed without prejudice.


ORDER

The Board's February 21, 2013, decision denying his motion of CUE in the Board's January 17, 1983, decision, is hereby VACATED.

The motion that a January 17, 1983 decision of the Board, which denied a rating in excess of 30 percent for psychophysiologic gastrointestinal reaction with residuals of colostomy, should be revised or reversed on the grounds of CUE, is dismissed without prejudice to refiling. 




	                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(a) (2013) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2013).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.



